NO. 07-04-0301-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                NOVEMBER 1, 2004
                         ______________________________

                             ROBERT R. HOCKADAY, II,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2001-438,306; HON. BRADLEY UNDERWOOD, PRESIDING
                       _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

      Appellant Robert R. Hockaday, II appeals from a judgment convicting him of

aggravated assault. We affirm.

      The trial court initially deferred adjudication of guilt and placed him on community

supervision for four years. The State subsequently moved to adjudicate him guilty. After

a hearing on the allegations set out in the State’s motion and after receiving evidence on

the issue of punishment, the trial court found appellant guilty and sentenced him to 20

years imprisonment.
       Appellant’s counsel has moved to withdraw, after filing a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 492 (1967) and representing that

he has searched the record and found no arguable grounds for reversal. The motion and

brief illustrate that counsel notified appellant of his right to review the appellate record and

file his own brief. So too did we inform appellant that any pro se response or brief he cared

to file had to be filed by October 27, 2004. At this time, appellant has failed to file either

a response or brief or request an extension to do so.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

five possible areas for appeal. They involve 1) whether the trial court erred in failing to

pronounce him guilty prior to his punishment hearing, 2-3) the legal and factual sufficiency

of the evidence to justify a sentence of 20 years, and 4-5) whether the trial court erred in

admitting evidence not relevant to sentencing and whose probative value was substantially

outweighed by the danger of unfair prejudice. However, counsel then proceeded to explain

why each argument lacked merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim.

App. 1991). Finding no reversible error, we grant the motion to withdraw and affirm the

judgment.



                                                   Brian Quinn
                                                     Justice

Do not publish.




                                               2